                    Case 2:20-cv-01368-RSL Document 10
                                                    11 Filed 10/14/20
                                                             10/15/20 Page 1 of 3
                                                                                2




 1                                                                The Honorable Robert S. Lasnik

 2

 3

 4

 5

 6

 7                                UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON AT SEATTLE
 8
         SAVANNAH HAYES, individually,                     NO. 2:20-cv-01368-RSL
 9
                                 Plaintiff,                STIPULATED ORDER
                            v.
10                                                         REMANDING CASE TO STATE
         BUTLER AMUSEMENTS, INC., an Oregon                COURT
11       corporation,

12                               Defendant.
13
                                              JOINT STIPULATION
14
                The parties, through their undersigned counsel, hereby stipulate and agree that
15
     this matter should be remanded back to King County Superior Court, State of
16
     Washington, for placement into mandatory arbitration (MAR). Plaintiff’s claims do not
17
     meet the jurisdictional minimum for diversity jurisdiction. Thus, Plaintiff also agrees to a
18
     maximum MAR award of $75,000. Remanding this case for resolution in King County
19
     MAR is the most efficient use of judicial resources and will assist the parties in avoiding
20
     the burden and expense of unnecessary litigation.
21

22

23

      STIPULATED ORDER REMANDING CASE TO
      STATE COURT- 1
      2:20-cv-01368-RSL                                                600 U NIVERSITY S TREET , S UITE 1020
      12046-32533 965576x                                                   S EATTLE WA 98101-4107
                                                                    T EL 206-623-9900 F AX 206-624-6885
                    Case 2:20-cv-01368-RSL Document 10
                                                    11 Filed 10/14/20
                                                             10/15/20 Page 2 of 3
                                                                                2




 1
      Respectfully submitted,
 2
      BAILEY ONSAGER PC                                 WILSON    SMITH                 COCHRAN
 3                                                      DICKERSON

 4    s/ Darrin E. Bailey via ECF     .                 s/Hanni Pichel via ECF
      Darrin E. Bailey, WSBA #34955                     Dylan E. Jackson, WSBA No. 29220
                                                        Hanni Pichel, WSBA No. 48623
 5    Bailey Onsager                                    Jeff Sbaih, WSBA No. 51551
      600 University Street, Ste 1020                   Wilson Smith Cochran Dickerson
 6    Seattle, WA 98101                                 901 Fifth Avenue, Suite 1700
      (206) 623-9900                                    Seattle, WA 98164-2050
 7    FAX: 206 624-6885                                 (206) 623-4100
      Dbailey@baileyonsager.com                         FAX: (206) 623-9273
 8       Attorneys for Savannah Butler                  Pichel@wscd.com
                                                               Attorneys for Defendant
                                                        Butler Amusements, Inc.
 9

10

11

12
                                               ORDER
13
                The parties having stipulated and good cause shown, IT IS HEREBY ORDERED
14
     that this matter be remanded to state court.
15

16
                             Dated this _____         October
                                         15th day of _________, 2020.
17

18                                              _______________________________
                                                  _
                                                ROBERT S  S. LASNIK
19                                              United States District Judge

20

21

22

23

      STIPULATED ORDER REMANDING CASE TO
      STATE COURT- 2
      2:20-cv-01368-RSL                                            600 U NIVERSITY S TREET , S UITE 1020
      12046-32533 965576x                                               S EATTLE WA 98101-4107
                                                                T EL 206-623-9900 F AX 206-624-6885
